 

Exhibit 10.1

 



SUPPORT AGREEMENT

by and between

HUNT COMPANIES FINANCE TRUST, INC.

and

HUNT INVESTMENT MANAGEMENT, LLC

Dated as of March 18, 2019

 

This SUPPORT AGREEMENT is dated as of March 18, 2019 (the “Effective Date”), by
and between Hunt Companies Finance Trust, Inc., a Maryland corporation (the
“Company”), and Hunt Investment Management, LLC, a Delaware limited liability
company (the “Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company was formed as a Maryland corporation and elected to, and
intends to continue to, be treated as a real estate investment trust for U.S.
federal income tax purposes;

 

WHEREAS, the Company and the Manager entered into that certain Management
Agreement, dated as of January 18, 2018 (the “Management Agreement”);

 

WHEREAS, the Manager has dedicated significant time and resources to the Company
and desires to provide further support and assistance to the Company; and

 

WHEREAS, the Company and the Manager desire enter into this Agreement on the
terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 

Section 1.                Definitions.

 

(a)               The following terms shall have the meanings set forth in this
Section 1(a):

 

“Agreement” means this Support Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Board of Directors” means the board of directors of the Company.

 

“Claims” has the meaning set forth on Schedule 1(a) hereto.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 



 

 

  

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Independent Director” means a member of the Board of Directors who is not an
officer or employee of the Manager or any Affiliate thereof and who otherwise is
“independent” in accordance with the rules of the NYSE or such other securities
exchange on which the Common Shares may be listed.

 

“IRS” means the United States Internal Revenue Service.

 

“Management Agreement” has the meaning set forth in the recitals of this
Agreement.

 

“Manager” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“NYSE” means the New York Stock Exchange, Inc., together with its successors.

 

“REIT” means a “real estate investment trust” as defined under the Code.

 

“Special Board Approval” means the approval of a majority of the Independent
Directors.

 

“Support Amount” means an amount equal to twenty-five percent (25%) of the
Reimbursement Cap during each fiscal year; provided, that, the Support Amount
shall not exceed Five Hundred Sixty-Eight Thousand Dollars ($568,000) in any
fiscal year; provided, further, that, the Manager may, in its discretion, reduce
the Support Amount for any applicable fiscal year to the extent the Manager
determines that such reduction is necessary or appropriate to limit (i) any
adverse effect on the qualification of the Company or any of its Subsidiaries as
a REIT under the Code or (ii) the amount of any fees, penalties or taxes which
may be payable to the IRS.

 

“Support Cap” shall be an amount equal to the aggregate taxes, penalties and
interest paid by the Company to the IRS (including the amount paid in accordance
with Section 875(b)(5) of the Code plus any related penalties, interest and
additional amounts that may be paid by the Company to the IRS in connection
therewith) for the Company’s failure to satisfy the 75% gross income REIT test
for the taxable year ended December 31, 2018 (the “75% REIT Test”).

 

(b)               Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Management Agreement.

 

(c)               The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.

 



 

 

 

(d)               The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”

 

Section 2.                Manager Support and Assignment.

 

(a)               Subject to Section 2(b), the Manager and the Company agree
that the Manager shall support the Company by agreeing to limit the Manager’s
right to reimbursement under Section 8 of the Management Agreement by reducing
the Reimbursement Cap applicable for any fiscal year under the Management
Agreement by an amount equal to the Support Amount for such fiscal year.

 

(b)               The aggregate support provided by the Manager pursuant to this
Agreement including Section 2(a) shall not exceed the Support Cap.

 

(c)               The Manager shall include the applicable Support Amount in any
computation or written statement prepared pursuant to Sections 8(c) and/or 8(d)
of the Management Agreement.

 

(d)               The Company and the Manager agree that, subject to Special
Board Approval, the form and nature of the support provided pursuant to this
Agreement, but not the Support Amount, may be adjusted to take such other
mutually acceptable form.

 

(e)               Effective as of the date hereof and in consideration for the
support set forth in this Section 2, the Company does hereby irrevocably assign,
transfer, convey and deliver to the Manager, and the Manager hereby accepts from
the Company, all of the Company’s rights, title and interest in and to any
Claims.

 

Section 3.                Term. This Agreement shall become effective on the
Effective Date and shall continue in operation until the earlier of (i) such
time as the aggregate Support Amounts provided hereunder equal the Support Cap
(except for Section 2(e), which shall survive the termination of this
Agreement), (ii) termination of the Management Agreement in accordance with the
terms thereof and (iii) an automatic termination pursuant to Section 4 of this
Agreement.

 

Section 4.                Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assignable by the Company, directly or indirectly, in whole or in part, without
the prior written consent of the Manager, and shall terminate automatically in
the event of any purported assignment by the Company in violation of this
Section 4(a); provided that nothing in this Agreement shall preclude any
assignment to lenders for collateral purposes.

 



 

 



 

Section 5.                Miscellaneous.

 

(a)               Notices. Except as otherwise expressly provided herein, any
notice or other communication required or permitted hereunder shall be in
writing, and shall be given either personally or by overnight express courier
(such as FedEx), addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 5). Notices given as aforesaid shall be deemed given and received upon
actual delivery.

 



The Company: Hunt Companies Finance Trust, Inc.    230 Park Avenue, 19th Floor  
New York, NY 10169 Attention: Chairman, Audit Committee,     Board of Directors
    The Manager: Hunt Investment Management, LLC   230 Park Avenue, 19th Floor  
New York, NY 10169   Attention: Paul Donnelly, General Counsel   Email:
paul.donnelly@huntcompanies.com       with a copy to: Paul, Weiss, Rifkind,
Wharton & Garrison LLP   1285 Avenue of the Americas   New York, New York
10019-6064   Attention: Ross A. Fieldston   Email: rfieldston@paulweiss.com  
Facsimile: (212) 492-0075





 

(b)               Binding Nature of Agreement; Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective personal representatives, successors and permitted assigns
as provided herein. None of the provisions of this Agreement are intended to be,
nor shall they be construed to be, for the benefit of any third party.

 

(c)               Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
and thereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof and thereof.

 

(d)               Amendments. Neither this Agreement, nor any terms hereof, may
be amended, supplemented or modified except in an instrument in writing executed
by the parties hereto.

 

(e)               GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW EXCEPT THOSE GIVING EFFECT TO THIS CHOICE OF
LAW. EACH OF THE PARTIES HERETO CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT OF RECORD OF THE FIRST DEPARTMENT OF THE STATE OF NEW YORK OR THE U.S.
FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK.

 



 

 

  

(f)                WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(g)               No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

(h)               Section Headings. The section and subsection headings in this
Agreement are for convenience of reference only and shall not be deemed to alter
or affect the interpretation of any provisions hereof.

 

(i)                 Costs and Expenses. Each party hereto shall bear its own
costs and expenses (including the fees and disbursements of counsel and
accountants) incurred in connection with the negotiations and preparation of and
the closing under this Agreement and all matters incident thereto.

 

(j)                 Counterparts. This Agreement may be executed by the parties
to this Agreement on any number of separate counterparts (including by facsimile
or pdf), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(k)               Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement as
of the date first written above.

 



  HUNT COMPANIES FINANCE TRUST, INC.           By: /s/ Michael Larsen     Name:
Michael Larsen     Title: President  



 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Agreement as
of the date first written above.

 





  HUNT INVESTMENT MANAGEMENT, LLC           By: /s/ Paul Donnelly   Name: Paul
Donnelly     Title: EVP / General Counsel  



 





 

